Citation Nr: 0725983	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-39 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral 
cryptorchism, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran had active service from November 1956 to March 
1957.

The matter is before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision promulgated by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In October 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  In August 
2006, the Board remanded the appeal for further development.

Documents in the claims file indicate that the veteran wishes 
to claim service connection for depression on a secondary 
basis.  As this matter has not been adjudicated by the RO, it 
is referred for appropriate action.


FINDING OF FACT

The veteran's bilateral cryptorchism manifests in 
intermittent pain and swelling but not in recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral cryptorchism have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.115b, 
Diagnostic Code 7525 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an October 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  In an August 2006 
letter, the RO reiterated the above, asked the veteran to 
send any evidence in his possession that pertains to his 
claim, and advised the veteran of the evidence needed to 
establish a disability rating and effective date.  The claim 
was last readjudicated in May 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and testimony, 
service medical records, VA medical records, private medical 
records, VA examination reports, and a statement from his 
employer.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's bilateral cryptorchism is currently rated as 10 
percent disabling under Diagnostic Code 7599-7525, 38 C.F.R. 
§ 4.115b (2006).  The Board notes that the veteran's 
disability has been evaluated by analogy.  38 C.F.R. § 4.20 
(2006).  

Under Diagnostic Code 7525, chronic epididymo-orchitis is to 
be rated as a urinary tract infection, which is rated as 
follows: Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive management 
warrants a 30 percent rating.  Infection requiring long-term 
drug therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management warrant a 10 percent 
rating.  

After review, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for 
bilateral cryptorchism.  

A November 2003 letter from a private physician reflects that 
the veteran has chronic discomfort in the lower abdomen and 
groin due to his bilateral cryptorchism, and that he cannot 
lift more than 5 to 10 pounds due to pain.  

A January 2004 VA examination report reflects inguinal and 
lower abdominal discomfort and pain when he sits and walks, 
and that he is unable to lift any weight.

An August 2005 letter from another private physician reflects 
that the veteran was recently diagnosed with prostate cancer 
and that he continues to have some irritative bladder 
symptoms with urgency and incontinence.  He notes the 
veteran's history of bilateral inguinal hernia repair and 
that the veteran continues to have intermittent pain and 
swelling with increased activity or strenuous lifting.  He 
also notes that the veteran has right groin pain on 
palpation.

A May 2007 VA examination report reflects complaints of 
constant soreness in the groin with more pain on the right 
side, and a history of prostate cancer and renal failure.  
Scrotal examination revealed a small scrotal sac with no 
testicles.  Testicles were also not palpable in the groin.  
There was no inguinal lymphadenopathy.  The examiner stated 
that the functional limitation due to the bilateral 
cryptorchism was very mild or minimal due to pain.  In an 
addendum, the examiner noted that an ultrasound revealed 
bilateral small otherwise symmetrical testicles without 
parenchymal abnormalities located in the inguinal areas 
bilaterally.  

Given the above, the Board observes that the veteran's 
service-connected bilateral cryptorchism only manifests in 
intermittent pain and swelling.  Although the veteran 
indicated on his notice of disagreement that his disability 
was causing decreased renal function, his physician has 
attributed his bladder symptoms and renal failure to prostate 
cancer, a nonservice-connected disability.  In this regard, 
the Board observes that the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to 
be avoided.  38 C.F.R. § 4.14 (2006).  Furthermore, the 
veteran stated on his VA Form 9 that he had not been 
hospitalized for his disability and that, instead of 
hospitalization, his physicians had recommended bedrest.  
Likewise, he has not indicated the need for continuous 
intensive management for his disability.  Thus, the record 
fails to show that the veteran's bilateral cryptorchism is 
reflective of recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive management 
to warrant an increased 30 percent rating under Diagnostic 
Code 7525.

The Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The Board notes that the veteran was self-employed as a horse 
trainer since his discharge from service in March 1957 
through at least the time of a March 1999 VA examination when 
he was 64 years old.  Although a February 2003 VA examination 
report reflects the veteran's statement that he had lost 
several weeks of work due to numerous evaluations and 
treatments secondary to his disability, the Board observes 
that this does not constitute the marked interference 
contemplated by the regulation.   See 38 C.F.R. § 4.1 (the 
schedular criteria, in general, are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability).  In this regard, an 
October 2003 letter from a former employer, a construction 
company, states that the company had hired the veteran at 
different times and he was not able to complete the simplest 
tasks due to pain and discomfort from a hernia infirmity.  
Assuming that the hernia infirmity refers to his bilateral 
cryptorchism, the Board acknowledges that the veteran may not 
have been able to engage in physical labor; however, the 
letter indicates that the veteran was still offered work on 
numerous occasions, which fails to indicate poor overall work 
performance.  Lastly, the Board points to the most recent VA 
examination report, which reflects the assessment that the 
functional limitation due to his bilateral cryptorchism is 
very mild or minimal due to pain.  See Francisco, 7 Vet. 
App. at 57-58.  

Given the above, the Board finds that the veteran's 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings are not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

An increased rating for bilateral cryptorchism is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


